10 N.Y.3d 910 (2008)
ANTHONY QUATTROCCHI, Respondent,
v.
F.J. SCIAME CONSTRUCTION CORP., Respondent.
F.J. SCIAME CONSTRUCTION CO., INC., Sued Herein as F.J. SCIAME CONSTRUCTION CORP., Third-Party Plaintiff-Respondent,
v.
COMPLETE CONSTRUCTION CONSORTIUM, INC., Third-Party Defendant-Respondent, and UNITED AIRCONDITIONING CORP., Third-Party Defendant-Appellant.
Court of Appeals of the State of New York.
Submitted May 5, 2008.
Decided June 12, 2008.
Motion to vacate this Court's April 14, 2008 dismissal order granted [see 10 NY3d 838 (2008)].